Norval, J.
This is the second appearance of the case in this court. By the former opinion, reported in 35 Neb., 438, the decision of the district court sustaining a general demurrer to the petition and dismissing the action was reversed and the cause remanded for further proceedings. Subsequently, the respondent filed an answer in the district court admitting certain allegations of the petition, denying other averments therein contained, and pleading new matters as a defense. A reply was filed, the cause was *237submitted to tbe court upon tbe pleadings and evidence, on consideration whereof it found the issues in favor of the respondent, and dismissed the action.
The petition in error contains but four assignments, viz.:
1. The court erred in finding the issues in favor of the defendant.
2. The finding is not sustained by sufficient evidence.
3. The finding is contrary to law'.
4. The court erred in overruling the motion for a new trial.
None of those assignments ¡ can be reviewed, for the reason the bill of exceptions embodying the evidence adduced on the trial is not certified as being the original bill in the case, or a copy thereof. . (Wax v. State, 48 Neb., 18; Merrill v. Equitable Farm & Stock Improvement Co., 49 Neb., 198; Spurck v. Dean, 49 Neb., 66; Derse v. Straus, 49 Neb., 665.) The judgment is
Affirmed.